DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 21, Gilchrist et al. (US 2009/0243413) discloses A method (para 83, abstract) comprising: illuminating a reference member located inside a housing (205’) of a motor assembly by at least one light emitter (412’, para 84) of a read-head (411’, Fig 12A), where the read-head is located at least partially outside of the housing; viewing at least one image of the reference member by an array of optical sensors of the read-head (411,412, Fig 11A), where the array of optical sensors is located at least partially outside of the housing (205, Fig 11A), where the at least one image is viewed by the array of optical sensors though an aperture (560A,B, Fig 12A) in the housing and through a transparent environment separation barrier located at the aperture (para 84). 
However, neither Gilchrist et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “where the transparent environment separation barrier seals a first environment inside the housing from a second environment in which the array of optical sensors is located, and where the array of optical sensors is located outside of the first environment and the transparent environment separation barrier allows the array of optical sensors to view the at least one image coming from inside the housing through the environment separation barrier and the aperture”. 	 Claims 22-26 are allowable based on their virtue of depending on claim 21.
In claim 27, Gilchrist et al. (US 2009/0243413) discloses A method (para 83, abstract) comprising: provide electromagnetic radiation to a reference member (para 82 – “optical”) located inside a housing (205’) of a motor assembly by at least one emitter (412’, para 84) of a read-head (411’, Fig 12A), where the read-head is located at least partially outside of the housing; observing at least one reflection of the electromagnetic radiation from the reference member by at least one sensor of the read-head (para 82-84), where the sensor is located at least partially outside of the housing (Fig 12A), where the at least one refection is observed by the at least one sensor though an aperture (560A,B, Fig 12A) in the housing and through an at least partially transparent environment separation barrier located at the aperture (para 84). However, neither Gilchrist et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “where the at least partially transparent environment separation barrier at least partially seals a first environment inside the housing from a second environment in which the at least partially sensor is located, and where the at least partially sensor is located outside of the first environment and the at least partially transparent environment separation barrier allows the at least partially sensor to observe the at least one reflection coming from inside the housing through the environment separation barrier and the aperture.”. Claims 28-36 are allowable based on their virtue of depending on claim 27.
In claim 37, Gilchrist et al. (US 2009/0243413) discloses A method (para 83, abstract) comprising: illuminating a reference member located inside a housing (205’)  of a motor assembly by at least one light emitter (412,para 84) of a read-head (411’, Fig 12A), where the read-head is located at least partially outside of the housing; viewing at least one image of the reference member by at least one optical sensor of the read-head (paras 82-84), where the at least one optical sensor is located at least partially outside of the housing (paras 82-84, Fig 12A), where the at least one image is viewed by the at least one optical sensor though an aperture (560A,B, Fig 12A) in the housing and through an at least partially transparent environment separation barrier located at the aperture (para 84). Gilchrist et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “where the at least partially transparent environment separation barrier at least partially seals a first environment inside the housing from a second environment in which the at least one optical sensor is located, and where the at least one optical sensor is located outside of the first environment, where the at least partially transparent environment separation barrier allows the at least one optical sensor to view the at least one image coming from inside the housing through the environment separation barrier and the aperture, and where the at least one optical sensor comprises at least one camera”.” Claims 38-40 are allowable based on their virtue of depending on claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834